Exhibit ESSEX PROPERTY TRUST, INC. AND SUBSIDIARIES Schedule of computation of Ratio and Earnings to Fixed Charges and Preferred Stock Dividends (Dollars in thousands, except ratios) Year ended December 31, Years ended December 31 2009 2008(1) 2007(1) 2006(1) 2005(1) Earnings: Income before discontinued operations $ 45,052 $ 80,651 $ 56,737 $ 46,174 $ 65,912 Gain on sales of real estate (103 ) (4,578 ) - - (6,391 ) Noncontrolling interest from continuing operations 15,915 22,070 19,634 18,438 20,643 Interest expense 86,016 85,063 85,896 78,705 72,696 Total earnings $ 146,880 $ 183,206 $ 162,267 $ 143,317 $ 152,860 Fixed charges: Interest expense $ 86,016 $ 85,063 $ 85,896 $ 78,705 $ 72,696 Capitalized interest 10,463 10,908 5,134 3,913 1,100 Preferred stock dividends 4,860 9,241 9,174 5,145 1,953 Perpetual preferred unit distributions 6,300 9,909 10,238 10,238 10,238 Total fixed charges and preferred stock dividends $ 107,639 $ 115,121 $ 110,442 $ 98,001 $ 85,987 Ratio of earnings to fixed charges (excluding preferred stock dividends and preferred unit distributions) 1.52 X 1.91 X 1.78 X 1.73 X 2.07 X Ratio of earnings to combined fixed charges and preferred stock dividends 1.36 X 1.59 X 1.47 X 1.46 X 1.78 X (1) The results of operations for 2005-2008 have been reclassified and restated to reflect discontinued operations and the adoption of the standard entitled "Accounting for Convertible Debt Instruments That May be Settled in Cash Upon Conversion" subsequent to December 31, 2008.The results of operations for 2004 have not been reclassified nor restated.
